tr l L §§ l:)
A! _, _
UNITED sTATEsDISTRICT CoURT '”*"§"`"`R"~~O fl 55 NC
FoR THE wEsTERN DISTRICT oF NoRTH CARoLINA 0ij 9 9 mg

   

`1- du rt

Michaei Keith Mayberry, ) W¢_, ,@ y y § ,

Plaintiff’ ) t . tot ot :\§C
)

v. ) Civil Action No. 5:l7-cv-00175-GCM

)

Nancy Berryhill, ) Consent Order

Acting Commissioner Of )

Social Security, ) Electronic Filing

Defendant. )

This action being submitted to the Court for entry of a Consent Order agreed to by
the Parties and it appearing that Plaintiff, by and through his attorney, has executed this
Consent Order and Defendant has executed this Consent Order, by and through the
undersigned Special Assistant United States Attorney; and it appearing that the Parties have
agreed that Plaintiff, Michael Keith Mayberry, is awarded attorney fees under the EAJA in
the amount of $3,828.74 in full and final settlement of attorney fees and costs arising under
the Equal Access to Justice Act (EAJA). 28 U.S.C. § 2412(d). Pursuant to the United
States Suprerne Court’s ruling in Aslrue v Ratlz`]jf, 130 S. Ct. 2521 (20l0), these EAJA fees
` are payable to Plaintiff as the prevailing party, and are subject to offset through the
Treasury Department’s Offset Program to satisfy any pre-existing debt Plaintiff may owe
to the federal government If, subsequent to entry of the Consent Order, the Commissioner
determines that Plaintiff owes no debt to the government that would subject this award of
attorney fees to offset, the Commissioner may honor Plaintiff s signed assignment of EAJ A'

fees providing for payment of the subject fees to Plaintifi`s counsel, rather than to Plaintiff.

If such a debt is present, then any remaining fee after offset will be payable to Plaintiff and

delivered to Plaintiff’s counsel.

 

lt is therefore ORDERED that, pursuant to the above, the Commissioner pay the
sum of $3,828.74 in full satisfaction of any and all claims arising under EAJA, 28 U.S.C.
§ 2412(d), and upon the payment of s ch sums this case is dismissed with prejudice

This day of ' , 2018.`

 

 

